     Case 2:20-cv-03557-VAP-PLA Document 23 Filed 07/10/20 Page 1 of 3 Page ID #:115




      Youssef H. Hammoud (SBN: 321934)
1
      L. Tegan Rodkey (SBN: 275830)
2     PRICE LAW GROUP, APC
      6345 Balboa Blvd., Suite 247
3
      Encino, CA 91316
4     T: (818) 600-5596
      F: (818) 600-5496
5     E: youssef@pricelawgroup.com
6
      E: tegan@pricelawgroup.com
      Attorneys for Plaintiff,
7     Ronald Fay
8

9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    RONALD FAY,                               Case No.: 2:20-cv-03557-VAP-PLA
12                Plaintiff,                    NOTICE OF SETTLEMENT
                                                AS TO DEFENDANT
13    v.                                        SYNCHRONY BANK
14    SYNCHRONY BANK,

15                Defendant.

16

17

18

19          NOTICE IS HEREBY GIVEN that Plaintiff Ronald Fay and Defendant
20
      Synchrony Bank (“Synchrony”) have settled all claims between them in this
21

22
      matter. The parties are in the process of completing the final settlement documents

23    and expect to file a Stipulation for Dismissal with Prejudice as to Synchrony within
24
      the next forty-five (45) days. Plaintiff requests that the Court vacate all pending
25
      deadlines and hearings in this matter as to Synchrony. Plaintiff also requests that


                                              -1-
     Case 2:20-cv-03557-VAP-PLA Document 23 Filed 07/10/20 Page 2 of 3 Page ID #:116




      the Court retain jurisdiction for any matters related to completing and/or enforcing
1

2     the settlement.
3

4

5
                                            RESPECTFULLY SUBMITTED,
6

7     DATED: July 10, 2020                  By: /s/ Youssef H. Hammoud
                                            Youssef H. Hammoud (SBN: 321934)
8                                           PRICE LAW GROUP, APC
9
                                            6345 Balboa Blvd., Suite 247
                                            Encino, CA 91316
10                                          T: (818) 600-5596
                                            F: (818) 600-5496
11
                                            E: youssef@pricelawgroup.com
12                                          Attorneys for Plaintiff,
                                            Ronald Fay
13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -2-
     Case 2:20-cv-03557-VAP-PLA Document 23 Filed 07/10/20 Page 3 of 3 Page ID #:117




                                CERTIFICATE OF SERVICE
1

2           I hereby certify that on July 10, 2020, I electronically filed the foregoing
3
      with the Clerk of the Court using the ECF system, which will send notice of such
4
      filing to all attorneys of record in this matter. Since none of the attorneys of record
5

6
      are non-ECF participants, hard copies of the foregoing have not been provided via

7     personal delivery or by postal mail.
8

9
                                                      PRICE LAW GROUP, APC
10
                                                      /s/ Lia Ruggeri
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                -3-
